Honorable Joe Reaweber           Opinion No. ~-711
County Attorney, Harris County
Harris County Courthouse         Re:   Whether it is permissible
Houston, Texas 77002                   to use in the general
                                       election voting machines
                                       having a straight ticket
                                       lever connecting arm
                                       between the contested
                                       race columns and the un-
Dear Mr. Resweber:                     contested race columns.

          Your recent letter to this office requests our opinion
upon the above matter. The factual basis for your opinion re-
quest is stated in your letter which we quote as follows:

         "The effect of the use of the 'straight
    ticket lever connecting arm' as presently in-
    stalled on voting machines to be used in the
    forthcoming General Election is that when a
    person wishing to vote a straight Democratic
    Party ticket pulls the 'straight ticket lever,'
    or as is sometimes called the 'party lever,'
    for Democratic Party candidates in the column
    of contested races, the pulling of such lever
    also triggers the mechanism for also register-
    ing his vote for all, the Democratic Party candi-
    dates in a aeparat,e and different column con-
    taining only the names of candidates in all of
    the non-contested races. In this separate and
    different column of non-contested races, there
    are only DemoCratic Party candidates, there be-
    ing no Republican Party candidates who are run-
    ning-%opposed  or in any non-contested race.

         "Thus, a voter wishing to vote a 'straight'
    Democratic Party ticket need only pull the 'straight
    ticket lever,' or 'party lever,' above the column
    of Democratic Party candidates In the contested
    races, and he thereby registers his vote for all
    Democratic Party candidates who are running for
    election, in both the contested as well as the
    non-contested race columns."
                            -3435-
Hon. Joe Resweber, page 2       (M-711)



          The situation which you pose for our consideration is
governed by the provisions of Section 8 of Article 7.14 of the
Texas Rection Code. Although you point out that there are only
Democratic candidates in the uncontested races, the Texas Election
Code makes no specific provision for this situation and it must
be considered as though the persona in the uncontested race column
are not all of the same party affiliation.  Section 8 of Article
7.14 reads as follows:

         "Sec. 8.  Form of ballots on voting machines.
    All ballots shall be printed in black ink on white
    clear material, of such size as will fit in the
    ballot frame, and in as plain, clear type as the
    apace will reasonably permit. In all elections,
    general, special, or primary, a designating
    letter and number may be affixed to the name
    of each candidate.   In general elections, the
    party name may be affixed to the name of each
    candidate, and the names of all candidates of one
    political party shall be so arranged that a voter
    may be able to cast his ballot for such candidates
    as he may desire or to cast one ballot for all the
    candidates of that political party. In primary
    elections, however, the ballot shall be so arranged
    and the lever so locked as to prevent the voting
    of straight tickets. Should there be so many
    candidates and/or propositions to be voted upon
    in any election as to exceed the capacity of one
    machine, more than one machine shall be provided
    for each polling place, but in all cases where
    more than one machine la necessary to list the
    entire ballot, the names of all candidates for any
    particular office shall be placed on one machine.
    In lieu of using an additional machine for listing
    the ballot, uncontested races may be placed in a
    separate column headed 'Uncontested Races,' with
    the name of each candidate appearing under the
    title of the office for which he is a candidate,
    and if the election is one at which party columns
    appear on the ballot, the party affiliation of the
    candidate shall be indicated by printing the name
    of the party which nominated him (or the word
    'Independent' if he is an independent candidate)
    after the candidate's name; and all such uncontested
    races shall be voted on as a block, and the require-
    ment of this section that the ballot in general
    elections be so arranged that the voter may be able
    to vote a straight ticket for all candidates of one

                            -3436-
Hon. Joe Resweber, page 3        (M-711)



    political party shall not apply to candidates ap-
    pearing in the uncontested column. However, in
    no election may the ballot be so arranged that a
    voter is able to vote as a block on propositions.

         "If the authorities charged with holding the
    election determine, in their discretion, that more
    than one voting machine is necessary to accommodate
    the number of voters voting in an election precinct,
    then as many voting machines shall be used for each
    precinct as such authorities deem necessary, and
    the same form of ballot containing the names of
    all candidates and/or propositions arranged in the
    same manner shall be provided for each machine."
    (Emphasis added.)

          From the underscored portion of the statute just quoted
it is clear that all uncontested races "shall" be voted on as a
block. We construe this to mean that a voter must vote for all
candidates in the uncontested column or none at all. The statute
proceeds further to provide that the requirement that in general
elections the ballot be so arranged that a voter may be able to
vote a straight ticket for all candidates of one party is not
applicable to the uncontested race column. Taking these two re-
quirements together, we conclude that a voter must vote for all of
the uncontested candidates or for none of them, and that a straight
ticket lever is not authorized for the uncontested race column.

          You are therefore advised that in our opinion a connect-
ing arm lever from the straight party lever in the contested race
column to the uncontested race column is not authorized by the
Texas Election Code, and in fact it is specifically prohibited by
the underscored provisions of Section 8 of Article 7.1'1 quoted
above.

          This opinion is not to be construed as passing on the
validity of that portion of Section 8 of Article 7.14, aupra,
which requires that,
          II
           . . . all such uncontested races shall be
     voted on as a block, . . ."

                       SUMMARY

          Section 8 of Article 7.14, Texas Election Code,
     prohibits the use of a connecting arm between the
     straight party lever in the contested race column

                             -3437-
Hon. Joe Resweber, page 4       (M-711)



    to the uncontested race column.




Prepared by John Reeves
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

Kerns Taylor, Chairman
W. E. Allen, Co-Chairman
Willi.am J. Craig
Roland Allen
Max Hamilton
Gordon Cass
J. C. Davis

MEADE F. GRIFFIN
Staff Legal Assistant

ALFRED WALKER
Executive Assistant

NOLA WHITE
First Assistant




                             -X38-